                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    KEVIN SROGA,

                 Plaintiff,
                                                         No. 18 CV 6262
            v.
                                                         Judge Manish S. Shah
    SGT. P.O. CARL WASIELEWSKI, et al.,

                 Defendants.

                                            ORDER

        Plaintiff’s motion to supplement his response to defendants’ motion to dismiss,
[47], is granted. Defendants’ motion to dismiss, [24], is granted in part, denied in part.
Plaintiff’s § 1983 claims are not dismissed, but his state-law claims are dismissed
with prejudice. Defendants must answer the complaint by August 12, 2019. A status
hearing is set for September 6, 2019 at 9:30 a.m.

                                          STATEMENT

       Kevin Sroga alleges that he was unlawfully harassed by Chicago police officers
on July 23, 2015. [15] ¶ 14. 1 On July 13, 2017, he filed a § 1983 lawsuit seeking
damages flowing from that encounter. Kevin Sroga v. Sgt. P.O. Carl Wasielewski, et
al., No. 17 CV 5190, Dkt. No. 1 (N.D. Ill.). The lawsuit named as defendants officers
Wasielewski, Cruz, Hall, Drizner, Waldbusser, and Zepeda (plus unknown John and
Jane Doe officers and the City of Chicago), and brought claims for violations of the
Fourth, Fifth, and Fourteenth Amendments, false arrest, malicious prosecution, and
negligent and intentional infliction of emotional distress, among others. Id. On
September 12, 2017, the judge entered a minute order that reads, “[p]laintiff’s oral
motion to dismiss this case for want of prosecution is granted.” Id. at No. 10.

      On September 12, 2018, Sroga submitted a complaint that closely resembles
the one he filed in 2017.2 [1]. Even though that complaint seeks damages flowing

1   Bracketed numbers refer to entries on the district court docket.
2 Defendants say Sroga’s complaint was filed on October 19, 2018. [24] at 1 (citing [15]). I
ordered that Sroga’s complaint be filed on the docket on that date, [13], but that is not the
date by which the timeliness of Sroga’s complaint should be judged. Sroga submitted a copy
of his complaint to this Court on September 12, 2018, and that date controls for purposes of
the statute of limitations analysis.
from the same set of events, lists the same defendants, and brings the same claims
as his previous lawsuit, [15], Sroga’s civil cover sheet indicates that this case is an
original proceeding and does not mention any related cases. [2]. (Sroga confirms that
the complaint in this case is a “refiling” of his earlier complaint. [43] ¶ 19.) These are
the types of technical defects that should not be used to dismiss a pro se litigant’s
pleadings, Kelley v. Zoeller, 800 F.3d 318, 325 (7th Cir. 2015), but they do help explain
why the defendants’ motion to dismiss initially focused on the statute of limitations
rather than res judicata. See [24]; [48] at 2.

        “The essential elements of res judicata are (1) a final judgment on the merits
in an earlier action, (2) an identity of the cause of action in both the earlier and later
suit, and (3) an identity of parties or privies in the two suits.” Smith v. City of Chicago,
820 F.2d 916, 917 (7th Cir. 1987). There is no dispute that the latter two elements
are met; the complaints are almost identical and Sroga has not argued differently.

       According to Federal Rule of Civil Procedure 41(a)(2), when a court dismisses
a case at the plaintiff’s request, the dismissal is without prejudice unless the order
says otherwise. Fed. R. Civ. P. 41(a)(2). Dismissals under Rule 41(b)—which operate
as an adjudication on the merits—are made pursuant to a defendant’s motion. Id. As
best the docket in his earlier case reflects, it was Sroga (not defendants) who
requested that his case be dismissed. Kevin Sroga v. Sgt. P.O. Carl Wasielewski, et
al., No. 17 CV 5190, Dkt. No. 10 (N.D. Ill. Sept. 12, 2017). The docket entry does not
say that the dismissal was with prejudice, so I must assume that it was without. Fed.
R. Civ. P. 41(a)(2).

      The cases cited by defendants are not to the contrary, because they do not
address federal-court dismissals initiated by plaintiffs. See, e.g., Hill v. United States,
762 F.3d 589, 591 (7th Cir. 2014) (dismissal for failure to prosecute was explicitly
without prejudice, and any argument that it should have been with prejudice was
waived because defendants had failed to raise it with the prior judge); Pearson v. Chi.
Hous. Auth., No. 14 CV 9993, 2014 U.S. Dist. LEXIS 176721, at *1 (N.D. Ill. Dec. 19,
2014); Nehan v. Local Union No. 1-Bakery, No. 12-CV-05274, 2014 WL 2766774, at
*1 (N.D. Ill. June 18, 2014). Dismissals without prejudice do not bar future suits.
Robinson v. Sherrod, 631 F.3d 839, 843 (7th Cir. 2011) (“Because the dismissal of the
present suit was without prejudice, res judicata (claim preclusion) will not bar a
future suit based on identical grounds.”).

       Sroga’s § 1983 claims are also not time barred. A complaint can be dismissed
as untimely if the plaintiff alleges facts “sufficient to establish the complaint’s
tardiness.” Cancer Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d 671, 674–75
(7th Cir. 2009). Sroga’s § 1983 claims are each governed by Illinois’s two-year statute
of limitations for personal injury torts. Wallace v. Kato, 549 U.S. 384, 387 (2007);
Behavioral Inst. of Indiana, LLC v. Hobart City of Common Council, 406 F.3d 926,
                                             2
929 (7th Cir. 2005); 735 Ill. Comp. Stat. 5/13-202. When those claims accrued is a
question of federal law. Wallace, 549 U.S. at 388. Under federal law, a § 1983 claim
accrues “when the plaintiff knows or should know that his or her constitutional rights
have been violated.” Behavioral Inst. of Indiana, 406 F.3d at 929.

       Sroga’s claims derive from events that all took place in his presence on July
23, 2015. See [15] ¶¶ 14–38. “The ‘discovery rule,’ which is read into state statutes of
limitations in federal question cases, postpones the beginning of the limitations
period of a federal claim from the date the party is injured to the date when the party
discovers or should have discovered the injury, exercising reasonable diligence.”
Cathedral of Joy Baptist Church v. Vill. of Hazel Crest, 22 F.3d 713, 717 (7th Cir.
1994). Sroga has not alleged facts tending to show that he could not have known of
the injury inflicted by the officers with the exercise of due diligence, and the burden
to do so was his. See id. He had until July 23, 2017, to file a complaint.

       He met that deadline, see Kevin Sroga v. Sgt. P.O. Carl Wasielewski, et al., No.
17 CV 5190, Dkt. No. 1 (N.D. Ill.), but then voluntarily dismissed that complaint and
waited one full year before refiling it. See [1]; [47] ¶ 15. Illinois’s tolling and savings
rules apply, Beck v. Caterpillar Inc., 50 F.3d 405, 406 (7th Cir. 1995), and those rules
hold that actions dismissed voluntarily by the plaintiff (as well as actions dismissed
for want of prosecution) may be refiled within one year of their dismissal date. Dvorak
v. Granite Creek GP Flexcap I, LLC, 908 F.3d 248, 249 (7th Cir. 2018) (citing 735 Ill.
Comp. Stat. 5/13-2173); Jenkins v. Vill. of Maywood, 506 F.3d 622, 624 (7th Cir. 2007)
(one-year tolling rule applies to § 1983 claims).

       Sroga’s complaint was refiled exactly one year later, which is “within one year”
for purposes of § 5/13-217. Henderson v. Bolanda, 253 F.3d 928, 931 n.2 (7th Cir.
2001) (applying Fed. R. Civ. P. 6(a) in order to determine whether a § 1983 claim was
filed within Illinois’s two-year personal injury statute of limitations); Fed. R. Civ. P.
6(a)(1) (the day of the event that triggers the period is excluded and the last day of
the period is included).4




3“Section 13–217 appears in the statute books as amended. However, because the Illinois
Supreme Court held that the act that amended § 13–217 was unconstitutional, the
unamended, pre–1995 version of § 13–217 remains in effect.” United Cent. Bank v. KMWC
845, LLC, 800 F.3d 307, 311 (7th Cir. 2015).
4 Sroga’s argument about reliance on advice of counsel, [43] ¶ 19, is neither here nor there;
his attorney got the advice right (at least with regard to his § 1983 claims). The judge in the
previous case, however, was under no obligation to warn Sroga of all of the potential
consequences of voluntarily dismissing his own complaint. See [47] ¶ 20.
                                              3
       Sroga’s state-based claims, however, are time-barred. Illinois has a one-year
statute of limitations for any civil action commenced against either a local entity
(such as the City of Chicago) or a local entity’s employees (such as the defendant
officers). 745 Ill. Comp. Stat. 10/8-101(a); Saragusa v. City of Chicago, 63 Ill.2d 288,
293 (1976).

      Sroga takes issue with various rulings in other cases he has brought, but by
his own admission, [47] ¶ 17, none of those rulings are pertinent. See [47] ¶¶ 6, 8, 10.
He says the discovery rule explains why he missed the deadline but offers no
argument for why the discovery rule should apply. [43] ¶ 2.5 He mentions advice of
counsel, but only in relation to Illinois’s savings statute—not Illinois’s one-year
statute of limitations for claims against local entities and their employees. [43] ¶ 19.
And he alleged no facts (nor cited any law) tending to suggest that the doctrine of
excusable neglect applies, either. [43] ¶ 22.

       Even though “the pleading rules favor decisions on the merits rather than
technicalities,” those “general principles have some limits.” Stanard v. Nygren, 658
F.3d 792, 800–01 (7th Cir. 2011). One such limit is that when the allegations in the
complaint show that it was filed late, the complaint can be dismissed. Cancer Found.,
Inc., 559 F.3d at 674–75. That applies here. Plaintiff’s claims for intentional and
negligent infliction of emotional distress (as well as any other claim in the complaint
based on state law brought against the City of Chicago or its employees, including
Sroga’s claim for false arrest, to the degree that claim derives from state law, see [15]
¶¶ 54–60) are dismissed with prejudice as untimely. [1] ¶¶ 87–92.6

       Sroga’s malicious prosecution claim is premature. In order to proceed with that
claim, Sroga’s criminal proceedings must have been terminated in a manner
favorable to Sroga. Swick v. Liautaud, 169 Ill.2d 504, 512 (1996); Ferguson v. City of
Chicago, 213 Ill.2d 94, 99 (2004). Sroga’s complaint acknowledges that “the Charges
are still pending and being prosecuted against named Plaintiff and the prosecution
of this cause is still pending and ongoing.” [15] ¶ 86. His claim has not yet accrued
and must be dismissed as premature, without prejudice. See Radick v. Underwriters
at Lloyd’s, London, 137 F.2d 21, 24 (7th Cir. 1943) (dismissal because action was



5 The result is the same whether one applies Illinois’s discovery rule, see Hawkins v. Nalick,
2012 IL App (5th) 110553, ¶ 15 (“[t]he discovery rule is a judicially created rule that tolls the
beginning of a statute of limitations until the injured plaintiff knows or reasonably should
know that she has been injured and that her injury was wrongfully caused”), or the federal
discovery rule. See Cathedral of Joy Baptist Church, 22 F.3d at 717.
6 Sroga’s claims for vicarious liability and indemnification depend on the viability of his
state-law claims against the individual defendants. They are dismissed.
                                               4
premature “will not prevent the institution of another action when and if the
plaintiffs can show the accrual of a cause of action against defendant”).

      The rest of Sroga’s arguments pertain to the underlying merits and are not
pertinent here. [43] ¶¶ 24–27.

ENTER:


Date: July 29, 2019
                                           Manish S. Shah
                                           U.S. District Judge




                                       5
